Citation Nr: 1545191	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to ischemic heart disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.

In April 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The Board remanded the Veteran's claims in November 2014, following which service connection for ischemic heart disease was granted.  As such, the only remaining issue on appeal is listed on the cover page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary prior to final adjudication of the Veteran's service connection claim for hypertension.  

In the November 2014 remand, the Board requested, inter alia, that the AOJ attempt to obtain private treatment records from Dr. Sears dated in the early-2000s.  In February 2015, the AOJ attempted to send the Veteran notice regarding his upcoming VA examination.  This notice also requested that the Veteran submit a release for VA to obtain treatment records from Dr. Sears.  The following month, this notice was returned to sender as the U.S. Post Office was unable to forward it.  

Importantly, the address to which the AOJ sent the notice differs from the address noted in his VA treatment records.  It does not appear that attempts were made to clarify the Veteran's current address of record and notify him that he must submit a release in order for VA to attempt to obtain the outstanding treatment records from Dr. Sears.  

The Board finds that although the majority of the actions requested in the November 2014 were taken-including obtaining VA opinions related to his claimed hypertension-the Veteran was not provided the notice from the AOJ requesting that he fill out and return the release in order to obtain the outstanding treatment records from Dr. Sears.  As such, a remand is necessary to provide the Veteran an opportunity to submit this release.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to confirm the Veteran's current contact information, to include confirming any necessary updates to VA databases.  All attempts to confirm this information should be properly documented in the claims file.

2.  Then, the AOJ should provide the Veteran the appropriate release forms attempt to obtain any outstanding private treatment records-including records from Dr. Sears as identified by him during his April 2014 Travel Board hearing.  Any negative replies should be documented in the claims file.

3.  Perform any additional development deemed necessary-including any addendum VA opinions if indicated.  

4.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




